 
 
Exhibit 10.2

 
THIRD AMENDMENT TO
ENERGY PARTNERS, LTD.
CHANGE OF CONTROL SEVERANCE PLAN
 
The Energy Partners, Ltd. Change of Control Severance Plan, as amended by the
First and Second Amendments thereto, is hereby amended in the following
respects:
 
1. The last sentence of subsection (h) of Section 2 is amended to read in its
entirety as follows:
 
“A termination of employment by the Participant shall not be considered to be
for Good Reason unless (i) the Participant provides written notice to the
Company of the existence of the condition constituting Good Reason and the
Company fails to remedy the condition within thirty (30) days after receiving
such notice, and (ii) the termination of employment occurs within sixty (60)
days after the Participant has knowledge of the condition constituting Good
Reason.”
 
2. The sentence of Section 5 added by item 5 of the First Amendment thereto is
deleted in its entirety.
 
3. Section 7 is amended by adding the following sentence after the first
sentence thereof:
 
“Any reduction pursuant to the preceding sentence shall be made by reducing
first the severance benefit described in Section 5(a) of this Plan.”
 
4. The third sentence of Section 7 (which was the second sentence prior to the
amendment made pursuant to item 3 above) is amended to read in its entirety as
follows:
 
“If, as a result of subsequent events or conditions (including a subsequent
payment or absence of a subsequent payment under this Plan or other plans,
programs, arrangements or agreements maintained by the Company or one of its
affiliates), it is determined that payments under this Plan to a Participant
have been reduced by more than the minimum amount required to prevent any
payments from constituting an “excess parachute payment,” then an additional
payment shall be made to the Participant on such date as may be determined by
the Committee but not later than 60 days after the applicable event or condition
in an amount equal to the additional amount that can be paid without causing any
payment to constitute an ‘excess parachute payment.’”
 
5. Section 17 (added by the First Amendment) is amended to read in its entirety
as follows:
 
 
“17.           Compliance with Code Section 409A.  In the event that it shall be
determined that any payments or benefits payable in re-
 

 
 

--------------------------------------------------------------------------------

 

 
spect of any Participant under this Plan constitute nonqualified deferred
compensation covered by Code Section 409A for which no exemption under Code
Section 409A or the regulations thereunder is available (“Covered Deferred
Compensation”), then notwithstanding anything in this Plan to the contrary, (i)
if the Participant is a “specified employee” (within the meaning of Code Section
409A and the regulations thereunder and as determined by the Company in
accordance with said Section 409A) at the time of the Participant’s separation
from service (as defined below), the payment of any such Covered Deferred
Compensation payable on account of such separation from service shall be made no
earlier than the date which is 6 months after the date of the Participant’s
separation from service (or, if earlier than the end of such 6-month period, the
date of the Participant’s death), and (ii) the Participant shall be deemed to
have terminated from employment for purposes of this Plan if and only if the
Participant has experienced a “separation from service” within the meaning of
said Section 409A and the regulations thereunder.  To the extent any payment of
Covered Deferred Compensation is subject to the 6-month delay, such payment
shall be paid immediately after the end of such 6-month period (or the date of
death, if earlier).  The provisions of this Plan relating to such Covered
Deferred Compensation shall be interpreted and operated consistently with the
requirements of Code Section 409A and the regulations thereunder.”
 


 
Dated: November 13, 2008

 
ENERGY PARTNERS, LTD.
 
 
By:  /s/ John H. Peper        
        John H. Peper
        Executive Vice President, General
        Counsel and Corporate Secretary



 
 
